Citation Nr: 1637816	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits, to include service connection for the cause of the Veteran's death.  

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus, on an accrued benefits basis.  

3.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), on an accrued benefits basis.  

4.  Entitlement to a compensable disability rating for tuberculosis, on an accrued benefits basis.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on an accrued benefits basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

The appellant and M.V. and A.V., relatives


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953, July 1954 to July 1957, and October 1957 to October 1963.  He died in December 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2009 rating decisions of various Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the appellant testified via video before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

In June 2015, the appeal was referred to a VA physician for a Veterans Health Administration (VHA) medical opinion.  Such an opinion was provided by a VA physician in October 2015, and the claim has been returned to the Board.  

Finally, the appellant has changed representatives during the pendency of this appeal.  According to a January 2016 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veterans of Foreign Wars service organization is her current representative.  This change is reflected on the first page of this Board action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had been awarded service connection for residuals of pulmonary tuberculosis, inactive, at the time of his death.  

2.  A contributing cause of the Veteran's death, chronic obstructive pulmonary disease, was the result of service-connected pulmonary tuberculosis.  

3.  The Veteran's tinnitus was manifested by constant ringing.

4.  The Veteran's PTSD resulted in total social and occupational impairment.  

5.  The Veteran's residuals of inactive pulmonary tuberculosis did not result in moderately advanced lesions or continued disability, such as emphysema, dyspnea on exertion, impairment of health, or other similar respiratory symptomatology.  

6.  The Veteran did not have a "less than total" rating at any time during the TDIU claim period.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2015).  

2.  The criteria for a disability rating in excess of 10 percent for tinnitus for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2015).  

3.  The criteria for a 100 percent (total) disability rating for PTSD for accrued benefits purposes have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

4.  The criteria for a compensable disability rating for inactive pulmonary tuberculosis for accrued benefits purposes have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Codes 6600-6847 (2015).  

5.  The assignment of a 100 percent combined schedular evaluation for the Veteran's service-connected PTSD in this case for the entire TDIU claim period renders the TDIU appeal moot, so no question of fact or law remains to be decided.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 4.16(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The outcome of an accrued benefits claim hinges on the application of law to evidence which was in the file or in the possession of the VA at the time of the Veteran's death.  Thus, no further evidentiary development is necessary and no additional notice be provided to the appellant.  Nevertheless, VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claims on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  

With regard to the appellant's DIC claim, this claim is being granted herein, and any resulting procedural error by VA is thus harmless.  As such, the claims are ready to be considered on the merits.

II.  Service Connection for the Cause of the Veteran's Death

The appellant, the Veteran's surviving spouse, seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran's service-connected residuals of pulmonary tuberculosis caused or contributed to his death.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

According to the death certificate, the Veteran died in December 2008 at age 78.  The immediate cause of death was clostridium difficile colitis, with chronic obstructive pulmonary disease and renal failure listed as significant conditions contributing to death.  At the time of his death, the Veteran had been awarded service connection for posttraumatic stress disorder (PTSD), with a 70 percent rating, tinnitus, with a 10 percent rating, and residuals of pulmonary tuberculosis, inactive, with a noncompensable rating.  

In August 2015, this claim was sent for a medical opinion regarding a possible nexus between the Veteran's tuberculosis and the chronic obstructive pulmonary disease which contributed to his death.  In an October 2015 statement, a VA physician noted that when the Veteran's tuberculosis was first treated in February 1962 during service, therapy was initially stopped when a lung culture was negative, but had to be resumed when tuberculosis again flared up in February 1963.  The reviewer also opined that drugs at that time were less effective, leading to "more damage to lung tissue" due to the disease process.  Thus, the reviewer ultimately opined that while the Veteran's post-service smoking played a role in the development of chronic obstructive pulmonary disease, it was also more likely than not the history of tuberculosis "significantly contributed to the resulting respiratory problems that led to [the Veteran's] death."  

In conclusion, after resolving reasonable doubt in the appellant's favor, the Board finds the Veteran's service-connected pulmonary tuberculosis contributed to his chronic obstructive pulmonary disease.  This chronic obstructive pulmonary disease in turn ultimately contributed substantially or materially to cause the Veteran's death.  Resolving reasonable doubt in favor of the appellant, service connection for the cause of the Veteran's death is thus warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Accrued Benefits Claims

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  Here, the Board concludes that there were pending claims at the time of the Veteran's death in December 2008, and the appellant filed her claim for increased ratings for accrued benefits purposes that same month.  Specifically, the appellant filed a claim for death compensation, and such claim is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000(c).  Therefore, the claim was timely filed within one year of the date of the Veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(a), (c).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

Regulations provide that where, as here, a claimant who had a pending claim died on or after October 10, 2008, a claim for accrued benefits that is filed by an eligible person is deemed to include a request to substitute if the claim was pending before the agency of original jurisdiction or the Board when the original claimant died.  38 C.F.R. §§ 3.1010(a), (c)(2).  As the Veteran's March 2006 claim was pending at the time of his December 2008 death, the appellant's December 2008 DIC claim qualifies as an eligible request for substitution.  Id.  

The Agency of Original Jurisdiction (AOJ) must decide all requests for substitution in the first instance.  38 C.F.R. § 3.1010(e).  Here the AOJ formally notified the appellant of her appointment as the substitution claimant for her spouse by letter dated in May 2009, and in documents thereafter.  

a. Increased Rating - Tinnitus

The appellant contends that the Veteran's tinnitus warranted a disability rating greater than 10 percent.  The Veteran was rated at 10 percent under Diagnostic Code 6260 for tinnitus as of October 9, 2003, the effective date of the grant of service connection.  

A 10 percent rating is the highest schedular rating for tinnitus available under the rating criteria.  As such, no higher schedular rating for tinnitus may be assigned.  Therefore, the preponderance of the evidence is against the claim and entitlement to a schedular disability rating in excess of 10 percent for tinnitus on an accrued basis is not warranted.  Concerning an extraschedular rating, with respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria found in 38 C.F.R. § 4.87, Diagnostic Code 6260, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that a 10 percent rating will be assigned for recurrent tinnitus which is perceived in one ear, both ears, or the head. See Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed.Cir.2006). The Veteran's tinnitus disability picture falls squarely within the diagnostic criteria for a 10 percent rating.  Thus, as the Veteran did not exhibit any unusual or exceptional impairment resulting from his tinnitus, an extraschedular rating is not warranted and referral for such need not be further considered by the Board.  See 38 C.F.R. § 3.321(b).  

b. Increased Rating - PTSD

The appellant contends that the Veteran's PTSD warranted a disability rating greater than 70 percent.  At the time of his death, the Veteran was rated at 70 percent under Diagnostic Code 9411, for PTSD.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's PTSD was evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non- service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Upon receipt of the Veteran's March 2006 increased rating claim, he was afforded June 2006 and January 2007 VA psychiatric examinations.  These examinations were conducted by the same VA examiner.  Based on the clinical findings therein, the Board concludes that a 100 percent (total) rating was warranted for the Veteran's PTSD.  

On VA examination in June 2006, the VA examiner noted that she had seen the Veteran approximately one year ago, and his psychosocial functioning had decreased significantly since that time, according to the examiner.  His appearance was described as disheveled, and visual hallucinations were evident during the interview.  Cognitively, the examiner stated the Veteran was demented and forgetful, with impaired orientation.  He had no contact with anyone outside his extended family, and had no hobbies, interests, or pleasurable activities.  His only activity was watching television all day, but news coverage of the Iraq war triggered increased panic attacks and nightmares.  The Veteran's nightmares were of sufficient severity that his wife no longer slept in the same room as him.  She also avoided him whenever he experienced episodes of increased anger, which were frequent.  Frequent depressive episodes were also reported by the Veteran's wife.  His overall physical health was poor, according to the examiner.  

The examiner concluded that the Veteran was competent to manage his finances only because he willingly turned his benefits over to his wife, who managed them in his best interests.  Overall, the examiner found the Veteran to exhibit cognitive deterioration, increased social withdrawal, and an overall decline in his quality of life.  The Veteran's Global Assessment of Functioning (GAF) score was 45, according to the examiner.  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Likewise, on VA examination in January 2007, the VA examiner described the Veteran as "80-90% impaired cognitively" and stated he was unemployable.  PTSD was confirmed, along with early onset of dementia.  

Based on the above, and in light of 38 C.F.R. §§ 4.3 and 4.7, the Board concludes that a 100 percent (total) rating for PTSD is warranted, based on the Veteran's near total occupational and social impairment.  In so finding, the Board acknowledges that this impairment is at least in part due to dementia, a psychiatric disability for which service connection has not been granted.  Nevertheless, no competent examiner has clearly delineated the impairment resulting from PTSD and that resulting from dementia, and in light of VA's duty to afford the Veteran the benefit of the doubt, a total rating is warranted.  38 U.S.C.A. § 5107(b); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

c. Pulmonary Tuberculosis

The Veteran was granted a noncompensable rating under Diagnostic Code 6723 for pulmonary tuberculosis, effective from September 23, 1977.  This code provides for evaluation of veterans with tuberculosis as of August 19, 1968 under the General Rating Formula for Inactive Pulmonary Tuberculosis.  The General Rating Formula provides a 100 percent rating for two years after the date of inactivity, following active pulmonary tuberculosis.  Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to 11 years after the date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions, but provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent rating is assigned; otherwise, only a zero percent (non-compensable) rating is assigned.  

The notes following the General Rating Formula specify that the graduated 50 percent and 30 percent ratings, as well as the permanent 30 percent and 20 percent ratings, are not to be combined with ratings for other respiratory disabilities.  See 38 C.F.R. §§ 4.96(b), 4.97.  Public Law 90-493 repealed § 356 of Title 38, United States Code that had provided graduated ratings for inactive tuberculosis (such as Diagnostic Code 6723).  The repealed section, however, still applies to the case of any veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. § 4.96(b).  Where the repealed provision remains applicable, it should be noted in the discussion portion of all ratings in which these provisions are applied.  Id.  

Upon review of the totality of the record, the Board finds the preponderance of the evidence to be against a compensable rating for pulmonary tuberculosis, inactive.  The lay and medical evidence of record does not reflect continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology due to tuberculosis during the rating period in question.  

On VA examination in February 2005, with chest X-ray and pulmonary function testing, a VA examiner described the Veteran's tuberculosis as inactive, with no evidence of reactivation or residual impairment.  While pulmonary function testing did indicate some pulmonary obstruction, the examiner opined that this was due to the Veteran's 60+ year history of cigarette smoking, and was unrelated to tuberculosis.  The examiner also found no evidence of moderately advanced lesions or any other evidence of continued respiratory impairment.  Likewise, January 2007 and November 2008 chest X-rays showed no evidence of pulmonary tuberculosis residuals, to include tuberculosis lesions.  

The remainder of the evidence, both lay and medical, is likewise negative for any moderately advanced lesions, or other continued disability due to inactive pulmonary tuberculosis, to include emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology.  While the Veteran did report a dry cough, shortness of breath, especially with exertion, and other respiratory symptoms in the years prior to his death in 2008, medical examiners repeatedly attributed these symptoms to his chronic smoking.  No competent expert attributed any of the Veteran's current symptoms to his inactive pulmonary tuberculosis.  

The Board has also considered the applicability of any other potentially pertinent rating criteria.  Because, however, the evidence does not reflect any current respiratory symptoms attributable to the service-connected inactive pulmonary tuberculosis, evaluation of this disease under other diagnostic codes would not result in a higher evaluation.  The Board also does not find that this disability had, prior to the Veteran's death, resulted in a higher level of impairment in excess of that exemplified by a noncompensable rating; thus, a staged rating is not warranted.  

In conclusion, the weight of the evidence is against a compensable disability rating for inactive pulmonary tuberculosis.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

d. Extraschedular Consideration

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the disabilities at issue have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are like or similar to those symptoms and impairment explicitly listed in the schedular rating criteria.  The Veteran did not allege and the lay and medical evidence of record does not reflect any unusual or distinct symptomatology not contemplated by the schedular criteria for the service-connected tinnitus and/or tuberculosis.  Regarding the Veteran's PTSD, he has been awarded a total schedular rating herein.  As such, the Board finds that the schedular rating criteria are adequate to rate these service-connected disabilities; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran did not assert during his lifetime, and the evidence of record had not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There was neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presented an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).  

IV.  TDIU

At the time of his death, the Veteran had a pending claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran's TDIU claim was received on March 10, 2006, according to the date stamp on the back of the claim.  

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In this case, the Board has awarded a 100 percent schedular rating for the Veteran's PTSD, and determined this rating is effective for the entirety of the appeal commencing March 10, 2006, the date the Veteran's claim for an increased rating for his service-connected disabilities was received.  March 10, 2006 is also the earliest possible date for an award of a TDIU.  38 C.F.R. § 3.400(o)(2).  

Thus, due to the award of a total rating for PTSD, the Veteran was in receipt of a total (100 percent) schedular rating at the time his TDIU claim was received.  Accordingly, the Board finds that the grant of a total rating for PTSD, which results in the Veteran having a "total" (100 percent) rating for the entire rating period, renders the TDIU claim moot, and it must be dismissed.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period).  

The Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.  

The facts in this Veteran's case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent ("less than total") schedular disability rating for PTSD had been granted at the time a TDIU claim was filed.  In that case, the appellant was not in receipt of a 100 percent schedular rating at the time he filed his claim, which distinguishes Bradley from the present case.  The Veteran in the present case was in receipt of a total (100 percent) schedular rating for the entire TDIU claim period, once a total rating for PTSD was granted and the effective date was assigned as March 10, 2006.  The TDIU claim filed on that same date is clearly moot, as such award for TDIU may only be considered, by regulation, "where the schedular rating is less than total."  38 C.F.R. § 4.14(a).  

In November 2009, the VA General Counsel interpreted that the logic of Bradley suggested that, if a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating (100 percent schedular) and award special monthly compensation if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  The Veteran's case currently on appeal is factually distinguished from even the logical extension of Bradley indicated by the VA General Counsel because neither the Veteran nor the evidence has subsequently suggested the award of TDIU based on a separate service-connected disability.  

In the present case, a claim for TDIU was received on March 10, 2006, and was also accepted as an inferred claim for increased ratings of the service-connected disabilities.  In contrast to the hypothetical scenario in which the VA General Counsel (in November 2009) interpreted a logical extension of Bradley where a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, in this case, first, the Veteran did not make a subsequent claim for TDIU; rather, the claim for an increased rating was concurrent with the claim for a TDIU.  

For these reasons, the Board finds that the TDIU claim was rendered moot by the grant of a 100 percent combined disability rating for the entire period of appeal from March 10, 2006, which is also the entire period of the TDIU claim, because there remain no questions of law or fact to be decided regarding TDIU.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

As discussed above, the Veteran has been granted a 100 percent schedular rating for his PTSD for the entire period on appeal.  This effectively mooted any subsequent TDIU claim, as there has been no indication that the Veteran is unemployable on account of his service connected disabilities, other than PTSD.  His only other service-connected disabilities at the time of his death were tinnitus, rated as 10 percent disabling, and residuals of pulmonary tuberculosis, inactive, rated as noncompensable.  

In Bradley v. Peake, the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) by having an additional disability of 60 percent or more (housebound rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008), 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.  

 However, having reviewed Bradley, the Board concludes that the facts of that case are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, in the veteran in Bradley was in receipt of a 100 percent schedular rating for service connected disabilities other than his PTSD, which was rated at 70 percent.  As such, the Court concluded that the PTSD on its own could potentially result in a TDIU in and of itself.  Conversely, here, the Veteran was at death in receipt of 100 percent schedular ratings for PTSD and only a combined 10 percent rating for his other service connected disabilities.  There is no suggestion that the Veteran's tinnitus and residuals of inactive pulmonary tuberculosis interfered in any way with his employability.

Simply put, aside from PTSD, the Veteran did not have any service connected disabilities, which are evaluated as less than total, that have been suggested to cause any unemployability.  As such, Bradley is inapplicable, and the grant of a total schedular rating for PTSD renders the Veteran's TDIU claim moot for the entire period on appeal.  


ORDER

Service connection for cause of the Veteran's death is granted.  

A disability rating in excess of 10 percent for tinnitus for accrued benefits purposes is denied.

A 100 percent (total) disability rating for PTSD for accrued benefits purposes is granted.  

A compensable rating for inactive pulmonary tuberculosis for accrued benefits purposes is denied.  

The appeal for a TDIU for accrued benefits purposes is dismissed.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


